

115 HRES 822 IH: Expressing support for the designation of April 12, 2018, as “Reman Day”.
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 822IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Kelly of Mississippi (for himself, Mr. Lipinski, Mr. Cramer, and Mr. Hollingsworth) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of April 12, 2018, as Reman Day.
	
 Whereas remanufacturing is a comprehensive and rigorous industrial process by which a previously sold, leased, used, worn, or nonfunctional product or part is returned to a same-as-when-new or better condition, from both a quality and performance perspective, through a controlled, reproducible, and sustainable process;
 Whereas remanufacturing has been recognized by leading universities, research institutions, and manufacturers around the world as the highest form of recycling, by reducing greenhouse gas production, saving energy, and reclaiming end-of-life products;
 Whereas by encouraging businesses, State agencies, nonprofit organizations, schools, and individuals to celebrate Reman Day, 2018, we can further promote remanufacturing as environmentally friendly and economically efficient; and
 Whereas, to focus the Nation’s attention on the benefits of remanufacturing, businesses, educational institutions, and nonprofit organizations have joined together to celebrate Reman Day and are encouraging colleagues, friends, families, and communities to learn more about the benefits of remanufactured products: Now, therefore, be it
	
 That the House of Representatives supports the designation of Reman Day. 